

Exhibit 10.46


Severance, Release and Noncompetition Agreement


This Severance, Release and Noncompetition Agreement (“Agreement”) is entered
into as of December 8, 2005 by and among Advance Auto Parts, Inc. (“AAP”),
Advance Stores Company, Incorporated (“ASCI”) (“AAP” and “ASCI” are jointly and
severally hereinafter referred to as “Advance”) and Jeffrey T. Gray
(“Employee”).


WHEREAS, Advance and Employee have determined that their mutual interests are
best served if Employee terminates his employment with Advance, and have further
agreed that Employee will resign from his employment with Advance effective as
of February 28, 2006 (the “Effective Date”);


WHEREAS, Employee has determined he will resign from all officer and director
positions at Advance and all subsidiary and affiliated Companies, effective
immediately;


WHEREAS, Advance has agreed to provide to Employee the benefits and payments
provided for in this Agreement, which are in addition to the benefits and
payments which Advance is otherwise obligated to provide to Employee in
connection with the termination of Employee’s employment with Advance (which
additional benefits and payments include, but are not limited to, salary
continuation for Ten (10) months and bonus eligibility continuation for the
remainder of fiscal 2005) in return for the additional covenants, agreements and
obligations of Employee provided for in this Agreement; and


WHEREAS, Employee is willing to accept the additional benefits and payments to
him provided for in this Agreement and to comply with the terms and conditions
of this Agreement, and the terms and conditions of all other agreements between
Advance and Employee (as modified herein) which survive the termination of
Employee’s employment with Advance.


NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
of the parties set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:



1.  
Recitals. The parties hereto agree that the foregoing recitals in this Agreement
are true and accurate.




2.  
Discharge of Severance Obligations. Advance shall pay to Employee and Employee
accepts from Advance the following:




2.01.  
A lump sum payment, less all applicable withholding taxes and payroll
deductions, which shall be paid to Employee within two weeks after the Effective
Date, and which shall represent payment for the amount of his hours of accrued
but unused vacation time to which Employee would have been entitled as of the
Effective Date had he not terminated his employment with Advance.




2.02.  
(a) A lump sum bonus payment attributable to the fourth fiscal quarter of 2005
of that amount which Employee would have been entitled to (if any) had Employee
remained an Employee through the time required to receive such bonus payment.
Such bonus payment shall be made at the time the fourth quarter bonus payment is
made to other executives and shall include any annual roll-up amounts that would
have been earned. Employee shall not be entitled to any bonus payments
attributable to the 2006 fiscal year.

 

  
(b) When the item described in section 2.02(a) above is paid to Employee, such
payment shall constitute payment in full of Advance’s obligations under the 2005
Bonus

 

--------------------------------------------------------------------------------


 
 
 
 
 

  
Plan for Employee, a copy of which is attached hereto as Exhibit A (“2005 Bonus
Plan”) and Employee shall be entitled to no further bonus payments.

 

2.03.  
The sum of $208,346.67, the equivalent of ten (10) months of Employee’s
applicable salary as of the date of his termination of employment with Advance,
which shall be paid in equal installments (on the normal management pay cycle)
during the ten (10) month period commencing on March 1, 2006, less all
applicable withholding taxes and payroll deductions.




2.04.  
All payments to Employee under the provisions of Sections 2.01 and 2.03 will not
be eligible for deferral or matching contributions under any pension or benefit
plan.




2.05.  
Outplacement services for 12 months shall be provided to Employee under the
Executive Program by Lee Hecht Harrison to include consulting, search support
and administrative services.

 



3.  
Medical Insurance Coverage. Advance will provide continued group health
insurance coverage to Employee under the same terms and conditions as provided
to other executives of the Company until February 28, 2006. Advance will provide
continued group health insurance coverage pursuant to federal law under the
regulations governing COBRA continuation coverage, and under the terms of the
applicable group health plan(s) or successor plan(s). The date of the qualifying
event is February 28, 2006, for COBRA continuation coverage purposes. From the
period March 1, 2006 through December 31, 2006, the Company shall pay that
amount of COBRA cost on behalf of Employee so that Employee shall only be
required to pay that amount he would have had to pay had he still been employed
during that time period.




4.  
Release and Waiver. Employee for himself, his heirs, executors, administrators
and assigns, hereby knowingly, voluntarily and unconditionally releases, waives,
and forever discharges Advance and Advance’s subsidiaries (including but not
limited to Western Auto Supply Company), parents, affiliates, and their joint
and several employees, officers, directors, shareholders, investors, benefit
plans, trustees, and their successors and assigns (hereinafter jointly and
severally referred to for purposes of this Agreement as “Releasees”), from any
and all obligations, claims, demands, liabilities, judgments, causes of action,
suits at law or in equity, in tort, contract, by statute or on any other basis,
for pay and/or benefits, for compensatory, punitive or other damages, attorney
fees, expenses, reimbursements, or costs of any kind, including, but not limited
to, any and all claims, demands, rights and/or causes of action under Title VII
of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the
Fair Labor Standards Act, the Family and Medical Leave Act, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Rehabilitation Act of 1973, the Workers Adjustment Retraining and Notification
Act, the Employee Retirement Income Security Act or any other federal, state, or
local statute or ordinance or any other claims, whether statutory or based on
common law, arising: (a) by reason of his employment with Advance or the
cessation of that employment or circumstances related thereto; or (b) by reason
of any other matter, cause, or thing done, omitted or suffered to be done prior
to and including the date on which Employee signs below. The parties agree and
understand that this is not to be construed as an admission of liability by the
Releasees or any other person or entity released hereby, by whom any liability
is expressly denied. The Releasees expressly deny violation of any of their
policies, procedures or agreements, or of any federal, state or local laws or
regulations. Employee further acknowledges that he may subsequently discover
facts which were in existence at the time this Agreement and general release is
signed in addition to or different from those which he now knows or believes to
exist with respect to the subject matter of this Agreement and which, if known
or suspected at the time of executing this Agreement, may have materially
affected this Agreement and settlement. Nevertheless, Employee hereby waives any
right, claim or cause of action that might arise as a result of such different
or additional facts provided such facts were in existence at the

 

--------------------------------------------------------------------------------


 

 
time this Agreement and general release is signed.

 

5.  
Derogatory or Defamatory Statements. Employee agrees that he will not, by any
means or in any media, make or provide any comment, information, communication,
expression, statement or depiction detrimental, injurious or derogatory to the
interests of Advance (including its directors, officers, employees, investors,
shareholders, affiliates or related entities) (collectively referred to in this
Section as the “Company”), and further agrees that he will not disparage,
denigrate, or cast the Company in an unfavorable light in any manner. Employee
also agrees that he will not encourage or facilitate any other person to make
any derogatory or disparaging comments on his behalf, or attributable to him, or
based in any way upon information he supplied, about the Company or consent to
or approve any such action by another person. Specifically, Employee recognizes
that by virtue of his position with Advance or his knowledge of the Company or
other information he possesses (including, but not limited to Confidential
Information as defined in the Employment Agreement), he may be subjected to
inquiries or otherwise approached by the media (general or trade), potential or
actual investors, business persons (including, but not limited to, industry
competitors) or other persons, and asked for his opinions or comments regarding
matters relating to the Company, which may include, but is not limited to,
information regarding the business plans, strategies, personnel, officers,
directors, and/or present or former employees of the Company, and potential or
actual investors. While this Agreement is not intended to unduly restrict
Employee’s ability to respond to any such inquiries, both the Company and
Employee desire to avoid any issues or situations in which Employee’s opinions,
comments or statements could be misunderstood or mischaracterized to the
detriment of the Company, or would violate in any way this Section of the
Agreement. In order to avoid any such potential problems, Employee agrees to be
vigilant of and extremely sensitive to such matters at all times, and will, in
accordance with the spirit and intent of this Agreement (and this Section 6)
respond to any such inquiry or approach with a response that complies with the
intent, spirit and general purpose underlying this Section 6, or Employee will
not respond at all to the inquiry or approach. If Employee has any questions in
the future regarding the scope or intent of this Section 6 and its applicability
to a particular circumstance, Employee agrees to contact the Chief Executive
Officer; the Senior Vice President, Human Resources; or the General Counsel of
ASCI and discuss the matter with the Advance officer so contacted before
responding to any inquiry or approach. Nothing herein shall prevent Employee
from correcting any false, misleading or deceptive statements made about
Employee.

 

6.  
Cooperation. Employee acknowledges that by virtue of his position with Advance,
he has knowledge of a substantial number of business matters involving Advance.
Employee agrees to cooperate fully with Advance and/or its representatives and
agents as to any matters upon which Employee has knowledge or on which he had
any involvement prior to the termination of his employment. Without limiting the
scope of the above sentence, Employee agrees to make himself reasonably
available to assist Advance and its representatives and agents with any business
and/or litigation (or potential litigation) matters affecting or involving
Advance. Employee acknowledges that this obligation may require travel and
appearance at meetings and/or other functions and Employee may only be provided
with short notice for such cooperative efforts. Employee shall be reimbursed for
all reasonable costs of travel.




7.  
Non-Recruitment. Employee agrees that through December 31, 2006, Employee shall
not, directly or indirectly, cause any person engaged or employed by Advance or
its Affiliates (whether part-time or full-time and whether as an officer,
employee, consultant, agent, adviser or independent contractor) (a “team
member”) to voluntarily leave the employ of or engagement with Advance or its
Affiliates, as the case may be, or to cease providing the services to or on
behalf of Advance or its Affiliates, as the case may be, then provided by such
team member. Employee further agrees that, during the same time period, he will
not in any manner seek to engage or employ any such team member (whether or not
for compensation) as an officer,

 

--------------------------------------------------------------------------------


 

  
employee, consultant, agent, adviser or independent contractor for any Person
other than Advance.

 

8.  
Reasonableness of Terms and Covenants. Employee acknowledges that Advance would
not have agreed to enter into this Agreement with Employee unless he agreed to
comply with the terms contained herein including, but not limited to, numbered
Sections 4 through 7 above. Accordingly, Employee further agrees that the terms
and covenants set forth in numbered Sections 4 through 7 above are reasonable
and necessary to protect the legitimate business and other interests of Advance.




9.  
Reliance. In accepting the terms of this Agreement, Employee understands and
agrees that is he relying wholly on his own judgment, belief, and knowledge
and/or that of his own attorneys and advisors regarding this Agreement and the
matters and occurrences in question. Employee has not been influenced to any
extent whatsoever in entering this Agreement by representations or statements
made by any person, firm or entity hereby released, or by persons representing
or acting for them or on their behalf employed. Employee’s decision to sign this
Agreement and general release is entirely voluntary and with full understanding
of its consequences and without being coerced or threatened with retaliation of
any sort. He and his attorneys and advisors have been given ample opportunity to
ask questions, consider, read, review and analyze this Agreement and general
release and Employee acknowledges that he fully understands its terms and
conditions.




10.  
Company Obligations. Advance agrees that it will not by any means or in any
media, make or provide any comment, information, communication, expression,
statement or depiction detrimental, injurious or derogatory to the interests of
Employee and further agrees that it will not disparage, denigrate or cast
Employee in an unfavorable light in any manner. Advance represents that it has
no intention to bring any action against Employee and will not bring any such
action against Employee for anything currently known by Advance and relating to
Employee’s employment with Advance.




11.  
Confidential. The parties will treat this Agreement as strictly confidential,
and will accordingly not disclose the terms and conditions hereof to any third
party except in the course of any judicial proceedings relating to the
enforcement of this Agreement, pursuant to a court order, or as otherwise
required by law.




12.  
Entire Agreement. This Agreement (and the attached Exhibit) constitutes the
entire agreement between the parties and the terms herein are considered by said
parties to be contractual in nature and not a mere recital. No change or
modification of this Agreement will be valid unless it is in writing and signed
by the parties hereto. If any term of this Agreement conflicts with any of the
terms of any Employment Agreement, or any other contract or agreement between
Employee and Advance, the terms of this Agreement will control. This Agreement
and the other documents it references and modifies, constitute and contains the
full, complete and entire agreement and understanding concerning Employee’s
employment, all compensation of any nature due Employee and the other subject
matters addressed herein between the parties, and supersedes and replaces all
prior negotiations and all agreements proposed or otherwise, whether written or
oral, concerning the subject matters contained or referenced herein.




13.  
Specific Performance. Employee acknowledges that it would be impossible to
determine the amount of damages that would result from any breach of any of the
provisions of this Agreement by Employee and that the remedy at law for any
breach, or threatened breach, of any of the provisions of this Agreement would
likely be inadequate and, accordingly, agrees that Advance shall, in addition to
any other rights or remedies which they may have, be entitled to seek such
equitable and injunctive relief as may be available from any court of competent
jurisdiction to restrain Employee from violating any of the provisions of this
Agreement. In connection with

 

--------------------------------------------------------------------------------


 

  
any action or proceeding for injunctive relief, Employee hereby waives the claim
or defense that a remedy at law alone is adequate and agrees, to the maximum
extent permitted by law, to have each provision of this Agreement specifically
enforced against him, without the necessity of posting bond or other security
against him, and consents to the entry of injunctive relief enjoining or
restraining any breach or threatened breach of this Agreement.

 

14.  
Return of Corporate Property. Employee hereby agrees that he will immediately
turn over to Advance all files, documents, notes or other records (of any form
or nature, including but not limited to tape, disk or other electronic storage
method) in his possession or control (or the possession or control of his
attorneys) pertaining to the operation, business, personnel and/or affairs of
Advance and that he, and his attorneys and agents, will not retain copies of any
such files, notes, documents or records and further that he will not disclose
the contents of any such files, notes, documents or records to any other person,
entity, agency, association, business, organization, firm or corporation.
Employee shall be permitted to retain his lap top computer after all company
information has been deleted by Advance technical personnel. Employee further
covenants and agrees that he will not at any time disclose to any other person,
entity, agency, association, business, organization, firm or corporation any
information regarding the operations, business and affairs of Advance other than
information which is customarily made available to the general public, without
the prior written consent of Advance or except as may be required by law or
legal process after prior notice to Advance and a reasonable opportunity under
the circumstances for Advance to evaluate the necessity of such proposed
disclosure and to seek to oppose or limit it.

 

15.  
Notices. Any and all notices, designations, consents, offers, acceptances, or
any other communications provided for herein shall be given in writing and shall
be deemed given on the date received if sent by registered or certified mail,
return receipt requested; or on the date actually received if sent by express
mail or other similar overnight delivery or if hand delivered or if sent via
facsimile, which shall be addressed:

 
If to Advance:


5673 Airport Road
Roanoke, Virginia 24012
Attention: Chief Executive Officer
Telephone: (540) 561-4109
Fax: (540) 561-1699
 
cc: General Counsel
Telephone: (540) 561-3225
Fax: (540) 561-1448


 
If to Employee:


Jeffrey T. Gray    
Address:
Telephone: 
 

16.  
Governing Law. This Agreement shall be subject to and governed by the laws of
the Commonwealth of Virginia.

 

17.  
Severability. The invalidity or unenforceability of any covenant or any other
provision of this Agreement shall not affect the other provisions hereof. The
parties to this Agreement agree that

 

--------------------------------------------------------------------------------


 

  
if a court should find that a covenant or provision of this Agreement is invalid
or unenforceable that the court is empowered to modify or redraft the invalid or
unenforceable provision to one which is valid and enforceable and comes closest
to fulfilling the intent of the parties as expressed in the original provision.
In the event that the court can not redraft or modify the provision, then this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision were omitted.

 

18.  
Successors and Assigns Binding Effect. This Agreement shall be binding upon and
inure to the benefit of Advance and Employee and their respective heirs, legal
representatives, executors, administrators, successors and assigns, provided
that Employee may not assign his rights or delegate his obligations hereunder.

 

19.  
No Waiver. The failure by Advance to enforce any of its rights hereunder shall
not be deemed to be a waiver of such rights, unless such waiver is in writing
and signed by the waiving party. Waiver of any one breach shall not be deemed to
be a waiver of any other breach of the same or any other provision hereof.

 

20.  
No Construction Against Any Party. Legal counsel for each of the respective
parties (Employee and Advance) reviewed this Agreement. This Agreement is the
product of informed negotiations among Employee and Advance and if any part of
this Agreement is deemed to be unclear or ambiguous, it shall be construed as if
it were drafted jointly by all parties. Moreover, Employee and Advance each
acknowledge that no party was in a superior bargaining position regarding the
substantive terms of this Agreement.

 

21.  
Effective Date. This Agreement shall become effective the first business day
after the expiration of the required seven (7) day revocation period as provided
in Section 23.

 

22.  
No Other Compensation. The parties agree that Employee will not receive, nor be
entitled to receive, any other compensation, pay, bonuses or any other benefits
from Advance or to participate in any employee pension benefit plans, employee
welfare benefit plans, insurance programs, or any other compensatory or benefit
program provided by Advance, except as expressly provided for herein and except
for Employee’s vested rights in Advance’s existing 401(K) Plan, the nonqualified
deferred compensation program and the Stock Option Program.

 

23.  
Certain Rights. Employee understands that he has twenty-one (21) days to
consider this Agreement. Employee has also been informed that he should consider
this Agreement carefully, and should consult with his attorney prior to
executing this Agreement, and that this Agreement contains a general release.
Employee acknowledges that he has retained an attorney to represent and advise
him with respect to this Agreement.

 

  
Employee has twenty-one (21) days from the date he received this Agreement to
consider this Agreement and general release. If Employee does not sign this
Agreement and general release and return it to Advance within twenty-one (21)
days of receipt, it will be null and void. Employee also understands that he may
sign and return this Agreement prior to the expiration of the twenty-one (21)
day period.

 

  
After Employee has read and understands the contents of this Agreement, Employee
agrees to acknowledge his acceptance by signing in the space indicated below in
the presence of a notary public, and to return the Agreement by hand delivery or
by registered or overnight mail to General Counsel, Advance Stores Company,
Inc., 5673 Airport Road, Roanoke, Virginia 24012.

 

  
Employee further understands that he has seven (7) days after he signs this
Agreement in which he may revoke it with a notice to Advance in writing. This
Agreement will not become effective until after this revocation period has
passed.

 

--------------------------------------------------------------------------------


 
 


[The rest of this page is intentionally left blank]









--------------------------------------------------------------------------------






By his notarized signature below, Employee acknowledges that he has read this
Agreement, understands the terms of the Agreement and its legal and binding
effect, and is voluntarily executing this Agreement.




/s/Jeffrey T. Gray__________
Jeffrey T. Gray
Team Member ID: xxxxx
 

 

COMMONWEALTH OF VIRGINIA  )    ) to wit:  CITY/COUNTY OF _________  ) 



The foregoing instrument was acknowledged before me by ______________________,
this _____ day of ____________, 2005.


___________________________
Notary Public


My commission expires:


___________________




ADVANCE STORES COMPANY, INCORPORATED


 
By: /s/ Eric M. Margolin_
Name: Eric M. Margolin   
Title: Senior Vice President,
General Counsel and Secretary








ADVANCE AUTO PARTS, INC.


 
By: /s/ Eric M. Margolin_
Name: Eric M. Margolin   
Title: Senior Vice President,
General Counsel and Secretary











